 Case 8:19-cv-01201-RSWL-KS Document 77 Filed 03/06/20 Page 1 of 3 Page ID #:1981



 1
 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                  CENTRAL DISTRICT OF CALIFORNIA
10
11
12 UPL NA, INC.,                        )   CV 19-1201-RSWL-KS
                                        )
13                                      )
                                        )   ORDER re: Joint Request
14                  Plaintiff,          )   for Stay [76]
                                        )
15                                      )
                                        )
16       v.                             )
                                        )
17                                      )
                                        )
18 TIDE INTERNATIONAL (USA),            )
   INC.; ZHEJIANG TIDE                  )
19 CROPSCIENCE CO., LTD.; and           )
   NINGBO TIDE IMP. & EXP.              )
20 CO., LTD.,                           )
                                        )
21                                      )
                    Defendants.         )
22
         Currently before the Court is Defendant Tide
23
     International (USA), Inc.; Defendant Zhejiang Tide
24
     CropScience Co., Ltd.; and Defendant Ningbo Tide Imp. &
25
     Exp. Co., Ltd., (collectively, “Defendants”) and
26
     Plaintiff UPL NA, Inc.’s (“Plaintiff”) Joint Request
27
     For Stay (“Request”).
28
                                        1
 Case 8:19-cv-01201-RSWL-KS Document 77 Filed 03/06/20 Page 2 of 3 Page ID #:1982



 1        The parties request a temporary stay of all
 2 deadlines and discovery in this Action.                Specifically,
 3 the parties contend that their “discovery efforts are
 4 being significantly impacted by the outbreak of
 5 coronavirus.       Both parties have sought materials and
 6 testimony from witnesses who are located outside of the
 7 United States, including in China, and given current
 8 travel restrictions and quarantine rules, obtaining the
 9 discovery sought at this time is impractical, if not
10 impossible.”       Request 2:6-12, ECF No. 76.            Having
11 considered the parties’ Request, the Court NOW FINDS
12 AND RULES AS FOLLOWS: the Court GRANTS in part and
13 DENIES in part the Request.
14        The instant Request is predicated on discovery
15 related challenges faced in connection with the recent
16 coronavirus outbreak.          The Court acknowledges these
17 obstacles; however, the Court sees no basis to vacate
18 the upcoming Markman/Claim Construction Hearing (the
19 “Markman Hearing”) date set for Tuesday, March 10,
20 2020.    The parties’ briefs and supporting documents
21 have been submitted to the Court [63, 66, 69, 71, 72,
22 73].    Further, the parties previously agreed not to
23 present live expert testimony at this hearing.                   See
24 Joint Claim Construction Statement 3:13-17, ECF No. 63.
25 Given that no witnesses will be testifying at the
26 Markman Hearing and the necessary documents have been
27 submitted, the Court finds no basis to continue this
28 date.    As such, the Court DENIES the Request as it
                                        2
 Case 8:19-cv-01201-RSWL-KS Document 77 Filed 03/06/20 Page 3 of 3 Page ID #:1983



 1 relates to the Markman Hearing date.
 2       Nevertheless, the Court finds good cause to vacate
 3 the other dates presented in the Request.                 The Court
 4 hereby GRANTS the Request as to the following dates:
 5
 6
 7
 8
 9
10
11
12
13
14       The parties shall submit a joint status report no
15 later than April 20, 2020.
16
17 IT IS SO ORDERED.
18
19 DATED: March 6, 2020               /s/ Ronald S.W. Lew
20                                          HONORABLE RONALD S.W. LEW
                                            Senior U.S. District Judge
21
22
23
24
25
26
27
28
                                        3
